Exhibit 10.1
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION

         
 
)  
 
 
In the Matter of
)  
 
Order No.:
 
)  
 
 
 
)  
 
 
United Community Financial Corp
)  
 
Effective Date:
 
)  
 
 
Youngstown, Ohio
)  
 
 
OTS Docket No. H3075
)  
 
    )  
 
 

ORDER TO CEASE AND DESIST
     WHEREAS, UNITED COMMUNITY FINANCIAL CORP, Youngstown, Ohio, OTS Docket
No. H3075 (Company), by and through its Board of Directors (Board) has executed
a Stipulation and Consent to Issuance of Order to Cease and Desist
(Stipulation); and
     WHEREAS, the Company, by executing the Stipulation, has consented and
agreed to the issuance of this Order to Cease and Desist (Order) by the Office
of Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and
     WHEREAS, pursuant to delegated authority, the OTS Regional Director for the
Central Region (Regional Director), is authorized to issue consent Orders to
Cease and Desist where a savings and loan holding company has consented to the
issuance of an order.
     NOW, THEREFORE, IT IS ORDERED that:
Operations.
     1. As of the Effective Date of this Order, the Company shall not incur nor
increase its debt position without prior notice and approval by the Regional
Director.

 



--------------------------------------------------------------------------------



 



     2. Within forty-five (45) days of the Effective Date the Company shall
submit a debt reduction plan to the Regional Director for approval. The debt
reduction plan shall include, but not be limited to, realistic plans to reduce
the outstanding debt obligations of the Company in a timely manner. Following
Regional Director’s approval the Board shall immediately implement the debt
reduction plan.
     3. As of the Effective Date of this Order, the Company shall not repurchase
any Company Stock, without the prior written approval of the Regional Director.
     4. The Company shall not pay any dividends, without the prior written
approval of the Regional Director.
Changes to Board or Management.
     5. The Company must notify the Regional Director of the proposed addition
of any individual to its board of directors or the employment of any individual
as a senior executive officer or changing of responsibilities of any senior
executive officer at least 30 days before such addition or employment or change
becomes effective, as required by 12 C.F.R. § 563.560(a)(2) and 12 U.S.C. §
1831i.
Golden Parachute Payments.
     6. The Company is restricted from making any “golden parachute payment”
(including severance payments and agreements relating thereto), within the
meaning and subject to the restrictions of 12 U.S.C. § 1828(k) and 12 C.F.R.
Part 359, except as may be permitted under the above-mentioned statute and
regulation.
Effective Date, Incorporation of Stipulation.
     7. This Order is effective on the Effective Date as shown on the first
page. The Stipulation is made a part hereof and is incorporated herein by this
reference.

 



--------------------------------------------------------------------------------



 



Duration.
     8. This Order shall remain in effect until terminated, modified or
suspended, by written notice of such action by OTS, acting by and through its
authorized representatives.
Time Calculations.
     9. (a) Calculation of time limitations for compliance with the terms of
this Order run from the Effective Date and shall be calendar based, unless
otherwise noted; and
         (b) The Regional Director may extend any of the deadlines set forth in
the provisions of this Order upon written request by the Company that includes
reasons in support for any such extension. Any OTS extension shall be made in
writing.
Submissions and Notices.
     10. Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Order shall be in
writing and sent by first class U.S mail (or by reputable overnight carrier,
electronic facsimile transmission or hand delivery by messenger) addressed as
follows:

 
(a)
 
To OTS:
       
Thomas A. Barnes, Regional Director
       
Office of Thrift Supervision, U.S. Department of the Treasury
       
1 South Wacker Drive, Suite 2000
       
Chicago, Illinois 60606
       
Facsimile: (312) 917-5002
   
(b)
 
To Company:
       
Douglas M. McKay, COB
       
United Community Financial Corp

 



--------------------------------------------------------------------------------



 



     
275 Federal Plaza West
       
Youngstown, Ohio 44503
       
Facsimile: (330) 742-0532

No Violations Authorized.
     11. Nothing in this Order or the Stipulation shall be construed as allowing
the Company, its Board, officers or employees to violate any law, rule, or
regulation.
IT IS SO ORDERED.

            OFFICE OF THRIFT SUPERVISION

      By:           Thomas A. Barnes        Regional Director, Central Region   
   
Date: See Effective Date on page 1
 
 
   
 
   
 
   
 
 

 